Securities and Exchange Commission Washington, DC 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file No.000-19761 OP-TECH Environmental Services, Inc. (Exact name of registrant as specified in its charter) Delaware 91-1528142 (State or other jurisdiction of organization) (I.R.S. Employer incorporationIdentification No.) One Adler Drive, East Syracuse, NY13057 (Address of principal executive office)(Zip Code) (315) 437-2065 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.01 par value (Title of Class) Indicate by check mark if the registrant is a well known seasoned issuer as defined in Rule 405 of the Securities Act: Yes [] or No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: Yes [] or No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] or No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes [] or No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was as of the last business day of the registrant’s most recently completed second fiscal quarter: $4,776,149 Indicate the number of shares outstanding of each of the Company’s classes of common stock, as of May 7, 2010.Common stock, $.01 par value: 11,940,372 PART I SPECIAL NOTICE REGARDING FORWARD-LOOKING STATEMENTS The Company is including the following cautionary statement in this Form 10-K to make applicable and take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statement made by, or on behalf of, the Company.This 10-K, press releases issued by the Company, and certain information provided periodically in writing and orally by the Company’s designated officers and agents contain statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.The words expect, believe, goal, plan, intend, estimate, and similar expressions and variations thereof used are intended to specifically identify forward-looking statements.Where any such forward-looking statement includes a statement of the assumptions or basis underlying such forward-looking statement, the Company cautions that, while it believes such assumptions or basis to be reasonable and makes them in good faith, assumed facts or basis almost always vary from actual results, and the differences between assumed facts or basis and actual results can be material, depending on the circumstances.Where, in any forward-looking statement, the Company, or its management, expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. 2 ITEM 1. BUSINESS General OP-TECH Environmental Services, Inc. and Subsidiaries (the “Company”), a Delaware corporation headquartered in Syracuse, New York, provides comprehensive environmental and industrial cleaning and decontamination services predominately in New York, New England, Pennsylvania, New Jersey, and Ohio.The Company provides environmental remediation services for sites contaminated by hazardous and non-hazardous materials.The Company also performs industrial cleaning of hazardous and non-hazardous materials and provides varying services relating to plant facility closure, including interior and exterior demolition and asbestos removal.OP-TECH also provides 24-hour emergency spill response services.The Company’s revenues are derived from state agencies, industrial companies, engineering firms and municipalities facing complex environmental clean-up problems associated with hazardous and non-hazardous materials as required by various governmental agencies.The Company’s services include assessing the regulatory, technical, and construction aspects of the environmental issue, and performing the necessary remediation activities.The Company seeks to provide its clients with remedial solutions which integrate the various aspects of a project and are well-documented, practical, cost effective, and acceptable to regulatory agencies and the public. Services Excavation & Site Remediation Services OP-TECH provides soil excavation, management, and transportation and disposal for complex projects that require handling large volumes of materials.Excavation and removal is a fundamental, remediation method involving the removal of contaminated soil, which typically are transported off-site for treatment or disposal. “Specialized Excavation” When conventional excavation techniques are not feasible or are impractical, OP-TECH employs “specialized excavation” techniques that safely provide a non-destructive and precise excavation practice in areas such as building basements, backyards, or other confined areas.Specialized excavation techniques are used to locate/identify underground utilities, tanks, structures, or excavation near buildings, retaining walls or foundations and for excavation of buried drums, cylinders and unknown materials. Buried Drums and Cylinders OP-TECH has vast experience handling complex buried drum, cylinders and unknown material excavation projects.OP-TECH applies “specialized excavation” techniques to excavate drums from the most challenging environments.We provide complete drum management services including, screening, sampling, profiling, manifesting and transportation and disposal of hazardous or non-hazardous waste.These projects require careful investigation due to a large number of anomalies and the complexity of coordinating heavy equipment operations, drum handling and final site closure. In-Situ & Ex-Situ Treatment OP-TECH has demonstrated experience in providing in-situ and ex-situ treatment systems.Utilizing chemical oxidation, stabilization and solidification and mobile treatment systems, we provide solutions in the most challenging environments. Chemical Oxidation OP-TECH provides chemical oxidation applications using peroxide (Fenton’s Reagent) and permanganate products, which cause the rapid and complete chemical destruction of many 3 toxic organic chemicals.The Company’s experience includes direct in-situ injection application, ex-situ or off site for successful remediation of soil and groundwater. Stabilization and Solidification OP-TECH provides soil solidification and stabilization applications, which reduce the mobility of hazardous substances and contaminants in the environment through both physical and chemical means.Solidification and stabilization techniques are used alone or combined with other treatment and disposal methods to yield a product or material suitable for land disposal or in other cases that can be applied to beneficial use.These techniques have been used as both final and interim remedial measures. Wetlands Mitigation OP-TECH has exceptional experience with wetlands remediation and restoration projects.Project experience has included removal of sediments from many active water courses ranging from creeks and marshes to large scale marinas. Mobile Treatment Applications OP-TECH provides mobile treatment systems for routine, scheduled service applications or dispatches them on an emergency basis.The Company’s capacities range from 10 to approximately 500 gallons per minute and are available in a number of sizes and configurations.All systems are pre-assembled, self-contained, requiring minimal setup time upon mobilization, and are available as trailer-mount, skid-mount or containerized. Site Closure Services OP-TECH provides complete RCRA and Non-RCRA Site Closure Services in support of property transfer, facility closure, disaster recovery, development/redevelopment, and Brownfield transactions. The Company’s services include comprehensive decontamination, decommissioning, demolition and material/soil remediation. Decontamination OP-TECH offers a wide range of decontamination services. In emergency and scheduled situations, we evaluate the circumstances and develop a safe, comprehensive and cost efficient plan. OP-TECH has preformed thousands of decontaminations and facility closures for small single buildings to multi-building expansive facilities. Decommissioning and Demolition Services OP-TECH provides Demolition and Dismantling Services in both emergency and scheduled situations. Applications may include building demolition and dismantling of partial or total building or plant structure. Upgrading equipment or renovating production areas may require the removal of existing process equipment. Welded piping, stainless alloys, reactors, concrete structures, structural steel, pressure vessels and limited space requires the skillful selection of demolition techniques such as cold and hot cutting including plasma arc cutting, mechanical disassembly and/or rigging. OP-TECH provides contamination identification, sampling, segregation and disposal. The Company implements efficient methodologies to reduce site emissions during demolition activities and cost-efficient disposal technologies. Remedial Systems OP-TECH fabricates and constructs integrated remediation systems configured to meet site-specific cleanup criteria while satisfying air and/or water quality discharge standards. The Company’s 4 integrated remedial systems address all aspects of surface and subsurface contamination as it exists in groundwater and soil. Operations and Maintenance Service OP-TECH provides operation services and routine mechanical inspection and service of remediation systems and components. Transportation and Disposal Services The Company provides transportation of bulk and containerized hazardous and non-hazardous wastes from customer sites to customer-designated landfills and disposal facilities.OP-TECH also provides liquid tank truck transports equipped with vacuum pumps. Asbestos Abatement OP-TECH provides asbestos abatement contracting services to both the public and private sectors.OP-TECH has expertise in all types of asbestos abatement including removal, disposal and enclosure, and encapsulation.Asbestos removal is performed in commercial buildings, industrial facilities, and governmental buildings. Interior Demolition/Structural Dismantling OP-TECH provides interior demolition services such as removing walls, ceilings, and flooring.In addition, OP-TECH offers structural dismantling services and has experience in razing concrete, wood and steel structures, concrete and brick chimneys, and concrete piers and foundations. On-Site Industrial and Waste Management Services OP-TECH provides on-site industrial cleaning and waste management services.Specialized services for the handling, processing and disposal of hazardous wastes are performed by vacuuming, soda blasting, hydroblasting, dredging, dewatering and sludge processing, sludge pumping, chemical cleaning, and tank cleaning. OP-TECH provides line cleaning, installation of petroleum piping and process piping. Water, storm, sewer and product piping as well as treatment systems. 24-Hour Emergency Spill Response Many of the OP-TECH’s decontamination and mitigation activities result from a response to an emergency situation by one of its response teams.These incidents can result from transportation accidents involving chemical or petroleum substances, fires at chemical facilities or hazardous waste sites, transformer fires or explosions involving PCBs, and other unanticipated events.The substances involved may pose an immediate threat to public health or the environment, such as possible groundwater contamination.The steps performed by OP-TECH include rapid response, containment and control procedures, sampling for analytical testing and assessment, neutralization and treatment, and collection and transportation of the substance to an appropriate treatment or disposal facility.OP-TECH derives a material portion of its revenues from an agreement with the New York State Department of Environmental Conservation (NYSDEC) to provide emergency response services in certain areas of New York State, payment of which is guaranteed by the NYSDEC. Non-Hazardous Waste Transfer and Storage Facility OP-TECH operates a New York State permitted non-hazardous waste treatment, storage and transfer facility in its Waverly, New York office.The Company accepts non-hazardous waste in bulk or containerized form, consolidates the waste and then transfers it to a landfill or recycling facility. 5 Technologies Employed OP-TECH utilizes a wide variety of physical and chemical treatment technologies in performing its remediation activities.Physical treatment technologies generally involve filtration and aeration techniques and are used to separate contaminants from soils, slurries, or water.Chemical treatment technologies generally involve flocculation, clarification, precipitation, polymer addition, chemical oxidation, chemical absorption, and stabilization.Depending on the contaminants present and the site characteristics, these technologies are combined into integrated treatment systems which reduce contaminant concentrations to levels consistent with prescribed regulatory standards. Regulation The business of the Company and its clients is subject to extensive, stringent, and evolving regulation by the EPA and various other federal, state, and local environmental authorities.These regulations directly impact the demand for the services offered by the Company.In addition, the Company is subject to the Federal Occupational Safety and Health Act, which imposes requirements for employee safety and health.The Company believes it is in material compliance with all federal, state, and local regulations governing its business. RCRA.The Resources Conservation and Recovery Act of 1976 (“RCRA”) is the principal federal statute governing hazardous waste generation, treatment, storage, and disposal.RCRA or EPA-approved state programs may govern any waste handling activities of substances classified as “hazardous.”The 1984 amendments to RCRA substantially expanded its scope by, among other things, providing for the listing of additional wastes as “hazardous” and providing for the regulation of hazardous wastes generated in lower quantities than previously had been regulated.Additionally, the amendments impose restrictions on land disposal of certain hazardous wastes, prescribe more stringent standards for hazardous waste land disposal sites, set standards for underground storage tanks and provide for “corrective” action at or near sites of waste management units.Under RCRA, liability and stringent operating requirements may be imposed on a person who is either a “generator” or a “transporter” of hazardous waste, or an “owner” or “operator” of a waste treatment, storage, or disposal facility. Regulation of underground storage tanks legislation, in particular Subtitle I of RCRA, focuses on the regulation of underground tanks in which liquid petroleum or hazardous substances are stored and provides for the regulatory setting for a portion of the Company’s work.Subtitle I of RCRA requires owners of all existing underground tanks to list the age, size, type, location, and use of each tank with a designated state agency.The EPA has published performance standards and financial responsibility requirements for storage tanks over a five year period.These regulations also require all new tanks which are installed to have protection against spills, overflows, and corrosion.Subtitle I of RCRA provides civil penalties of up to $15,000 per violation for each day of non-compliance with tank requirements and $10,000 for each tank for which notification was not given or was falsified.RCRA also imposes substantial monitoring obligations on parties which generate, transport, treat, store, or dispose of hazardous waste. Superfund Act.The Comprehensive Environmental Response Compensation and Liability Act of 1980 (“Superfund Act”) generally addresses clean-up of inactive sites at which hazardous waste treatment, storage, or disposal took place.The Superfund Act assigns joint and several liability for cost of clean-up and damages to natural resources to any person who, currently, or at the time of disposal of a hazardous substance who by contract, agreement, or otherwise arranged for disposal or treatment, or arranged with a transporter for transport of hazardous substances owned or possessed by such person for disposal or treatment;and to any person who accepts hazardous substances for transport to disposal or treatment facilities or sites from which there is a release or threatened release.Among other things, the Superfund Act authorized the federal government either to clean up these sites itself or to order persons responsible for the situation to do so.The Superfund Act created a fund, financed primarily from taxes on oil and certain chemicals, to be used by the federal government to pay for the clean-up efforts.Where the federal government expends money for remedial activities, it may seek reimbursement from the potentially responsible parties. 6 The liabilities provided by the Superfund Act could, under certain factual circumstances, apply to a broad range of possible activities by the Company, including generation of hazardous substances, releases of hazardous substances during transportation, failure to properly design a clean-up, removal or remedial plan and failure to achieve required clean-up standards, leakage of removed wastes in transit or at the final storage site, and remedial operations on ground water.Such liabilities can be joint and several where other parties are involved. Other.The Company’s operations are subject to other federal laws protecting the environment, including the Clean Water Act and the Toxic Substances Control Act. Many states have also enacted statutes regulating the handling of hazardous substances, some of which are broader and more stringent than the federal laws and regulations. Competitive Conditions The markets for environmental remediation, as well as demolition and asbestos removal, continue to be very competitive.The Company competes with many different firms ranging from small local firms to large national firms, many of which have greater financial and marketing resources than the Company.Competition in environmental services is based largely on competitive pricing and quality of service provided.Other competitive factors include geographic location as well as reputation.Management believes the Company is one of the few firms based in its market area that offers a high quality combination of environmental services at the most competitive prices.In addition, through its wide range of environmental services, good reputation, and competitive pricing, the Company hopes to maintain a competitive edge in the environmental services business. The Company operates field offices in Syracuse, Massena, Rochester, Albany, Plattsburgh, Waverly and Buffalo, New York, as well as Edison, New Jersey, Baltimore, Maryland and Cleveland, Ohio. Seasonality Typically, during the first quarter of each calendar year there is less demand for environmental remediation due to the cold weather, particularly in the Northeast and Midwest regions.In addition, factory closings for the year-end holidays reduce the volume of industrial waste generated, which results in lower volumes of waste handled by the Company during the first quarter of the following year. Customers The Company’s client base includes state agencies, industrial companies, railroads, real estate developers, auto parts manufacturers, aluminum producers, utility companies, waste disposal firms, municipalities, and engineering firms.During 2009, the Company performed services for approximately 900 clients.These projects were substantially all short-term (six months or less) in nature.The largest business segment for the each of the years ended December 31, 2009, 2008, and 2007 was Environmental Remediation services.Environmental Remediationservices accounted for 38%, 44%, and 38% of the Company’s revenues for the years ended December 31, 2009, 2008, and 2007, respectively.For the past three fiscal years, all of the Company’s revenues were generated from customers in the United States. During 2009, the Company had project revenue of approximately $6,552,000 related to several contracts with the New York State Department of Environmental Conservation, which totaled approximately 18% of the Company’s revenues.A portion of that revenue is related to the spill response and remediation contracts with the New York State Department of Environmental Conservation which expires January 31, 2014. Insurance The Company maintains commercial general liability, asbestos liability and pollution liability insurance which provides aggregate coverage limits of $15 million.In addition, the Company also maintains 7 workers compensation, comprehensive automobile, and Directors and Officers liability insurance.The Company’s insurance coverage is consistent with the insurance requirements found in the environmental remediation industry. Employees As of May 7, 2010, the Company had a total of approximately 218 full-time employees.The Company’s ability to retain and expand its staff will be an important factor in determining the Company’s future success.The Company considers its relations with its employees to be good, and the Company has never had a work stoppage or threat of a work stoppage. Available Information The Company’s internet address is www.op-tech.us.The Company’s annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to those reports, as soon as reasonably practicable after the Company electronically files such material with the Securities and Exchange Commission (SEC) is available there.The information found on the Web site is not part of this or any other report the Company files or furnishes to the SEC. The public may read and copy any materials that the Company files with the SEC at the SEC’s Public Reference Room located at treet NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC also maintains electronic versions of the reports on its website at www.sec.gov. ITEM 2. PROPERTIES The Company leases its corporate headquarters in East Syracuse, NY and its branch office locations in Syracuse, Buffalo, Rochester, Massena, Waverly, Albany, and Plattsburgh, NY, Baltimore, MD, and Edison, NJ.The Company leases an aggregate of approximately 114,007 square feet of office, shop and warehouse space at those locations.The leases expire at various times through September 30, 2014.The current aggregate monthly lease payment is $53,842 plus utilities. Equipment The Company’s owned equipment consists primarily of construction equipment such as vacuum trucks, dump trucks, tankers, excavation equipment, utility vehicles, pumps, generators, and compressors, some of which have been specially modified for the Company’s use. ITEM 3. LEGAL PROCEEDINGS The Company had an accrued liability of $450,000 at December 31, 2008.The liability has been paid in 2009. ITEM 4. REMOVED AND RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURTIES (a) The shares of the Company’s common stock are listed on the Over the Counter Bulletin Board under the symbol OTES. The high and low closing bid prices for the shares of the Company’s common stock were as follows: Quarter Ended High
